Citation Nr: 1513561	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a low back disability.  

A review of the Virtual VA paperless claims processing system reveals an April 2014 supplemental medical opinion that is pertinent to the present appeal.  In the April 2014 Supplemental Statement of the Case, the RO specifically stated that this record was reviewed prior to adjudication.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In September 2014, the Board reopened the Veteran's claim for service connection for a low back disability and remanded this case to the RO via the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his active duty service. 



CONCLUSION OF LAW

The Veteran's low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  The Veteran underwent a VA examination in December 2009.  Additional opinions were provided in April 2014 and October 2014.  Combined together, the examination and supplemental opinions are adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners also provided rationales for their opinions.  Id.; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Board remanded this case in September 2014 so that a supplemental medical opinion could be obtained to address whether the Veteran had an injury superimposed upon a congenital spinal defect.  An opinion responsive to the directive was provided in October 2014.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran carries a diagnosis of multilevel degenerative joint disease (DJD) of the lumbar spine, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  He received treatment for a low back injury in service, satisfying the second element of a service connection claim.  Id.  

The Veteran asserts that his current back disability is the result of a back injury in service, for which he was hospitalized for two days.  In his May 2012 VA Form 9, he asserted that he fractured his L4 vertebra in service and that it was shown on x-rays while he was hospitalized.  

In this case, there are four possible avenues to establish service connection for his DJD of the lumbar spine.  First, the Board will address whether his DJD is the result of an injury superimposed upon his limbus vertebra at L4, which, as will be discussed below, a congenital defect.  Second, the Board will address whether presumptive service connection is warranted if his DJD manifested within one year of his separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Third, the Board will address whether a grant of service connection is warranted based upon continuity of symptomatology.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Last, the Board will address whether his DJD is the direct result of an injury sustained in service.  

With regard to the first avenue to service connection, the Veteran's STRs note that he has a limbus vertebra at L4.  In September 1987, prior to his reported in-service injuries, an "old limbus vertebrae L4" was noted.  It was later visualized on x-ray in July 1989.  As noted by the December 2009 VA examiner, a limbus vertebra is "... a result of a congenital growth anomaly of the lumbar spine with a rim defect."  Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable VA statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  While service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury.  If the superimposed disease or injury occurred during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009).  In this case, the Veteran's limbus vertebra at L4 is a congenital defect, as noted by the December 2009 VA examiner.  Therefore, service connection cannot be granted for the defect alone.  The Board must determine whether the Veteran's congenital defect was subject to a superimposed disease or injury during miliary service.  

In December 2009, the Veteran underwent a VA examination.  The examiner found that the Veteran had chronic mechanical low back pain.  He noted that he had a limbus vertebra at L4.  The examiner did not provide an opinion regarding whether the Veteran had an injury or disease superimposed on his congenital limbus vertebra and therefore the examination report is not probative with regard to this approach to service connection.  

In September 2014, the Board remanded this case to obtain a medical opinion specifically addressing whether the Veteran's congenital limbus vertebra defect at L4 was subject to a superimposed disease or injury during military service.  In October 2014, a VA examiner provided a negative opinion.  She noted that the Veteran has both DJD of the lumbar spine and a congenital vertebral anomaly.  She explained that the Veteran "...has apparently (erroneously) believed for many years that this L4 limbus vertebra was the result of inservice injury and thus for many years he has believed this to be the source of his back pain."  However, she stated that the L4 limbus vertebra was a preexisting condition and was "...as is usually the case with such fractures, 'as[]ymptomatic...."  The examiner noted that the STRs are consistent with an acute episode of back strain.  The examiner concluded that the Veteran's current DJD of the lumbar spine was not the result of an in-service injury superimposed upon his congenital defect at L4.  She explained that there was no evidence that his congenital defect was impacted by in service events "...such that it later caused degenerative arthritis because there is no evidence that the preexisting vertebral fracture (which was solely an 'endplate' fracture, not affecting the actual height of the vertebral body) was further 'compressed' (traumatically or otherwise) during service."  To restate her opinion, she concluded that the Veteran's limbus vertebra "...remained solely that: an 'endplate' anomaly by x[-]ray, highly unlikely to be a contributor to actual symptoms."  She also noted that the x-ray finding of the limbus vertebra "...did not correlate with any inservice symptoms (nor did any clinician at the time comment that it did)." 

The October 2014 examiner's opinion and rationale provide probative evidence against the Veteran's claim.  There is no other medical evidence of record that specifically pertains to the question of whether the Veteran's congenital defect was subject to a superimposed disease or injury during service.  The Veteran has not advanced any lay evidence in support of this avenue to service connection.  He instead asserts that he fractured his L4 in service, and that his back disability began in service.  The lay evidence of record does not address this avenue to service connection.  Therefore, there is no lay evidence to support service connection resulting from a disease or injury superimposed upon a congenital defect.  The finding of the October 2014 VA examiner is the most probative evidence with regard to this argument and service connection cannot be granted based upon this theory.  

Turning to whether presumptive service connection is warranted, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, DJD of the lumbar spine) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The October 2014 VA examiner found that the Veteran's DJD of the lumbar spine did not manifest within one year of separation from service, in part due to lack of x-rays from this time period.  The absence of x-rays during the year following separation from service is not a sufficient rationale for a negative opinion if it is the only basis for the negative opinion.  However, the examiner also explained that "...arthritis of the spine at such a young age would have been unusual; indeed, when spinal arthritis occurs at such a young age (under 40), an evaluation for non degenerative types of arthritis ...would have been indicated."  She elaborated, "[e]ven if we postulate significant 'bony injury' from an inservice motor vehicle accident (x[-]ray findings which we don't have), such 'bony injury' would have appeared on x-rays at the time as focal 'traumatic' changes (i.e. acute fractures or dislocations) and NOT as diffuse 'degenerative changes.'" She concluded that the Veteran's "...current degenerative type of spinal arthritis is, (by its very nature) an age related (taking decades to develop) form of arthritis."  For these reasons, the examiner found that the Veteran did not have arthritis within one year of service.  The Board finds the October 2014 opinion to be probative evidence against the conclusion that arthritis manifested within one year of separation from service.  

There is no other medical evidence that addresses whether the Veteran's DJD of the lumbar spine manifested within one year of service.  The Veteran has not asserted that his arthritis manifested within one year of separation.  Instead, he asserts that he sustained a lumbar fracture in service, which caused his current disability.  Regardless, the Veteran in this case is not competent to self-diagnose arthritis.  His reports of his observable symptoms are competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, determining whether arthritis manifested within one year of separation from service requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  

For these reasons, the opinion of the October 2014 VA examiner is the most probative evidence of record.  Presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Turning to whether a grant of service connection is warranted based upon continuity of symptomatology, the Veteran has asserted that his back disability manifested in service and that he has experienced symptoms continuously since that time.  In his July 2010 Notice of Disagreement, he stated that he fractured his L4 in service and over the years has "continually" had problems with his back.  He stated that he did not report his back problem at separation from service because he was told that it would delay his separation.  In January 1992, M. K., his wife, stated that she and the Veteran were dating in the spring of 1989 and that he hurt his back in service.  She stated that since that time he has had problems with his back.  His DJD is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker, 708 F.3d 1331.  

As noted above, the Veteran in this case is competent to report observable symptoms such as pain but is not competent to self-diagnose DJD.  The Board finds that his assertions regarding his pain are credible.  However, he is not competent to state whether the symptoms he has experienced over time are the result of his in-service injury or his current DJD.  That type of determination requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable to the Veteran in this case because he is not shown to have the skills or training necessary to make such a finding.  Therefore, his assertion that the symptoms he experienced continually since service are from the same disability is less probative.  Further, the October 2014 VA examiner specifically found that the Veteran's in-service symptoms and his current DJD are not the same condition.  She stated, "[the] Veteran's inservice back condition (retrospectively diagnosed as acute strain, superimposed on preexisting, but as[]ymptomatic vertebral fracture) is not the same as his current condition."  The Veteran's assertion was investigated by a competent medical professional and found to be not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The October 2014 VA examiner's opinion that the Veteran's in-service back condition was distinct from his current disability provides evidence against continuity of symptomology and is more probative than the Veteran's lay assertion, which is not competent.  

Lastly, service connection is not warranted on a direct basis because the nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  The Veteran asserts that he did not have back problems prior to service, and that he sustained an L4 fracture in service, for which he was hospitalized.  He asserts that he did not report this injury on separation because he was informed that reporting a disability would delay his separation from service.  As discussed above, the Veteran has a limbus vertebra at L4, which is a congenital defect.  

At his December 2009 VA examination, he reported developing low back pain in service.  He denied having back problems prior to service.  The examiner noted that the STRs documented complaints of back pain in early 1989.  No objective findings were made, but the examiner noted that the Veteran was sent to an orthopedist for further evaluation, and that the STRs showed that he had a limbus vertebra.  The Veteran informed the examiner that from 1989 to 1991, the remainder of his time in service, he did not have back problems "at all."  An x-ray taken in conjunction with the examination showed a slight increase in lordosis of the lumbar spine and a limbus vertebra at L4.  The assessment was that the Veteran has chronic mechanical back pain.  

The examiner found that the Veteran's back disability was not due his period of military service.  In making his determination, the examiner relied in part on the finding that the Veteran did not receive treatment for his back from 1989 to 1996.  However, this does not render his opinion inadequate or not probative.  His finding that there was no treatment from 1989 to 1996 was not the only basis for his negative opinion.  He included other factors in his rationale.  Specifically, the examiner noted that the limbus vertebra at L4 was a congenital growth anomaly which is "...typically known to cause some episodes later in life of mechanical back pain."  However, he found that the Veteran did not have an injury in service that was "...documented at any location."  The examiner found that the episodes of back problems the Veteran had in service were "spontaneous" and "gradual in onset, and seemed to resolve as they came on."  The December 2009 VA opinion provides probative evidence against the Veteran's claim.

In April 2014, a VA examiner provided a supplemental opinion.  During her review of the STRs, she noted that the Veteran was admitted to the hospital for low back pain in June 1989.  Onset of back pain was noted to have been abrupt without injury "...though an antecedent history of a fall 2 months prior (April MVA vs March basketball game) was elicited."  An x-ray taken in June 1989 noted an "old limbus vertebra at L4 of no acute significance; no other abnormalities."  The Veteran reported initial lower extremity radiculopathy symptoms and so he was evaluated to determine whether he had a herniated disc.  The examiner proceeded to address the Veteran's assertion that he was offered back surgery in service.  She stated, "this initial June 1989 assessment of possible radiculopathy may have been the source of the [V]eteran's recalled memory of the offer of back surgery (i.e. if disc herniation had been confirmed, laminectomy might have been indicated)."  She also noted that, "...[the] [V]eteran may have recalled the antecedent March and April injuries because they involved musculoskeletal injuries to the legs...."  She concluded that there was no discussion in the STRs that surgery was seriously considered, "...or that there was any condition ultimately diagnosed for which surgery might have been indicated."  

The examiner noted that the Veteran's in-service back pain was severe enough for him to be admitted to the hospital and treated with traction and medication.  She found that he "quickly improved," and was discharged two days later.  The Veteran's radicular symptoms resolved and she noted that at discharge, he was not diagnosed with disc herniation or a compression fracture.  Instead, his diagnosis on discharge was "sacroiliac strain with paralumbar spasm, resolving."  He attended physical therapy through August 1989 and was returned to normal duty.  The examiner found that the Veteran's L4 limbus vertebra was not considered an acute finding, meaning that it "...was not felt to be consistent with a traumatic compression fracture..." and that "...the actual back diagnosis was solely of strain/muscle spasm."  

The examiner noted that subsequent private medical records showed that the Veteran's L4 limbus vertebra remained visible on x-ray.  She discussed how the Veteran's private treatment notes stated that, "apparently going on [the V]eteran's testimony..." his back pain was "...due to traumatic compression fracture during military service."  However, she then noted that an April 2009 x-ray was interpreted as an "irregularity of the anterior superior aspect of the L4 which may be congenital or from prior injury," and that an October 2009 MRI noted it "...solely as 'L4 endplate fracture'; no associated significant neural canal or foraminal stenoses were found to correlate with this L4 finding."  

The examiner explained that the crux of the issue was whether the L4 endplate vertebra fracture was due to his congenital limbus vertebra or the result of a traumatic compression fracture during service.  The examiner then stated that there was no indication that the Veteran sustained a compression fracture at L4 in service.  She stated that the STRs did not document back pain following his documented March 1989 basketball injury "...and thus the later postulate that his June 1989 symptoms may have been initiated by the March 1989 basketball fall or the April 1989 MVA was solely as a postulate for what may have triggered his SI strain/muscle spasm.  The radiology reading of 'no acute finding' as of June 1989 certainly points to this having been a preexisting congenital anomaly."  Significantly, the examiner stated, 

...for an acute L4 compression fracture to go clinically undiagnosed for several months (in a setting where other medical care is already being given) would be very unusual, since compression fractures, when they do occur are a very major source of immediate pain which would have far overshadowed [the V]eteran's various other orthopedic March and April 1989 complaints. 

For these reasons, the examiner concluded that although a traumatic endplate compression fracture "...can appear similar to the 'limbus' endplate (congenital) fracture of the L4 vertebra... [the] Veteran was not diagnosed with an acute compression fracture during service and even in retrospect, his clinical course during service was not consistent with an acute traumatic compression fracture in 1989."  Further, the remainder of his STRs did not show additional complaints related to back pain.  For this reason, the examiner concluded that there was no compression fracture or documented chronicity of a back condition in service.  The findings of the April 2014 VA examiner provide highly probative evidence against the Veteran's claim that he sustained a compression fracture in service.  

Additionally, as noted above, the October 2014 VA examiner found that the Veteran's current DJD was not the same condition as his in-service back condition.  The examiner stated that the STRs were consistent with "...an acute (single episode) of back 'strain' episode...."  The remainder of his period of service did not show evidence of "...ongoing back strain symptoms, i.e. there is no evidence that his acute in[-]service 'strain' became a 'chronic strain' during service."  The examiner explained that, 

[w]hile it is entirely possible for the [V]eteran to have had frequently recurring episodic acute strains in the years following service (and to even have developed chronic daily pain) both of which are situations for which the term 'chronic strain' is sometimes used, we have no supporting evidence of this in either in[-]service STRs or in medical records in the years immediately following service.

Additionally, the examiner stated that, "...there is no medical consensus (based on medical research) which indicates any likely pathophysiologic mechanism by which chronic 'strain' causes bony degenerative arthritis (i.e. there is no mechanism by which soft tissue[] painful conditions cause bony changes)."  Although the examiner uses the lack of medical records for the years immediately following service as support of her opinion, it is not the sole reason for her finding that the Veteran's in-service injury did not cause his DJD.  Rather, she also provides additional reasons for her findings, as noted above.  Therefore, her opinion is probative evidence against the Veteran's claim.  

The private medical evidence of record notes back pain as early as October 1998.  For example, in an October 1999 record, the Veteran reported a history of low back pain since an injury in the military.  In April 2009, he reported having low back pain "on and off" for approximately 20 years.  In September 2009, he reported to a private physician that he had a back injury in the military in 1989.  It was noted that a May 2009 x-ray confirmed an "old L4 injury."  In October 2009, the Veteran reported that his back pain began in 1990, and that he had an L4 fracture in service.  

The Board finds that the opinions of the VA examiners are more probative than the statements of the private physicians.  It does not appear that they had access to the Veteran's STRs, which documented his in-service back injury.  Further, as thoroughly explained by the April 2014 examiner, who reviewed the entire record including the STRs, the Veteran did not sustain a compression fracture in service.  The statements of the private physicians were made without access to pertinent information in the Veteran's STRs and therefore based on an inaccurate factual premise and are less probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Lastly, the Veteran's assertion that he sustained a compression fracture in service that caused his current disability is not competent.  As noted above, his statements regarding his observable symptoms are both competent and credible.  However, in this case, his assertion that he had a compression fracture in service is not competent because he does not possess the specialized knowledge to self-diagnose a fractured vertebra.  Specifically, he has not been shown to have the knowledge necessary to read imaging studies such as x-rays.  Further, his assertion was specifically addressed by the April 2014 examiner and found to be not supportable.  Therefore, his lay opinion is less probative than the medical evidence of record.  

The Veteran has also asserted that his in-service fall caused his current DJD.  As noted above, although his descriptions of his symptoms are competent and credible, he is not competent to state that the in-service fall was the cause of his current back disability.  In this case, the facts are complex and involve processes which are not readily observable.  The VA examiners have reviewed x-ray and MRI results in conjunction with their opinions as well as employed knowledge of anatomy and internal processes.  The record does not show that the Veteran possesses the level of experience or training needed to render such an opinion.  Therefore, his lay etiology opinion is less probative than those of the VA examiners.  The third element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67. 

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).




ORDER

Service connection for a low back disability is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


